IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 38845

STATE OF IDAHO,                                )     2012 Unpublished Opinion No. 429
                                               )
       Plaintiff-Respondent,                   )     Filed: April 2, 2012
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
GARY BOYD HOLDAWAY,                            )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Fremont County. Hon. Joel E. Tingey, District Judge.

       Order revoking probation and reinstating previously suspended unified ten-year
       sentence with three-year determinate term for felony driving under the
       influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Gary Boyd Holdaway pled guilty to felony driving under the influence, I.C. § 18-
8001(A)(1)F, and the district court imposed a unified ten-year sentence with a three-year
determinate term. The court suspended the sentence and placed Holdaway on probation. Twice,
Holdaway admitted to violating the terms of his probation, and the district court ultimately
revoked Holdaway’s probation, ordered execution of the sentence, but retained jurisdiction.
Following completion of his rider, the district court suspended the sentence and placed
Holdaway on probation. Holdaway thereafter again admitted to violating the terms of his
probation. The district court revoked probation and ordered execution of Holdaway’s original



                                              1
sentence. Holdaway appeals, contending that the district court abused its discretion in revoking
probation, that the district court should have sua sponte reduced Holdaway’s sentence, and that
the sentence is excessive.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
326, 834 P.2d at 328; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 326, 834
P.2d at 328.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.




                                               2
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Holdaway’s original sentence without modification. Therefore, the order revoking
probation and directing execution of Holdaway’s previously suspended sentence is affirmed.




                                              3